DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:  
Throughout the specification, the disclosure recites the term “power(s)” with respect to x-ray beams emanating from an X-ray source for imaging, e.g., that objects are imaged onto a radiation detector “at different powers of the x-ray radiation source”, wherein the term “powers” is not clear insofar as x-rays that create an image on a detector after passing through an examined object are referred to in terms of               --energies-- (related to frequency and wavelength of the x-ray beam that is incident on the patient, and, after attenuation, on the detector), as opposed to the well-known meaning, with respect to a radiation source generating a beam in the art of x-ray imaging,  of “powers”, (related to input power, as determined by current and voltage applied to the x-ray source by an HV generator). The examiner suggests either changing “power(s)” to --energy(energies)--, or changing phrases such as “at different powers of the x-ray source” to --by an x-ray source having different input power settings--, or other appropriate clarifying phrases, throughout the specification.
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In Claim 1, at Lines 14-15, amend the claim as follows for the sake of grammatical accuracy and clarity, [in light of Applicant’s Remarks in the response filed 7/5/21]. Replace Lines 14-15 with the following: --(d) reducing the focal spot displacement by operating the computed tomography apparatus at said single altered electric current for every energy of the multiple beam energies.-- [Or --(d) reducing the focal spot displacement by operating the computed tomography apparatus at said single altered electric current for every input power of the multiple input powers of the x-ray source--, see 35 USC 112 issues below].
In Claim 11, at Lines 12-13, amend the claim as follows for the sake of grammatical accuracy and clarity, [in light of Applicant’s Remarks in the response filed 7/5/21]. Replace Lines 12-13 with the following: --(d) reduce the focal spot displacement by operating the computed tomography apparatus at said single altered electric current for every energy of the multiple beam energies.-- [Or --(d) reduce the focal spot displacement by operating the computed tomography apparatus at said single altered electric current for every input power of the multiple input powers of the x-ray source--, see 35 USC 112 issues below].
Claims 2-10 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of Claims 1 and 11, the claims recite that objects are imaged onto a radiation detector “at different powers of the x-ray radiation source”, wherein the term “powers” renders the claim indefinite x-rays that create an image on a detector after passing through an examined object are referred to in terms of               --energies-- (related to frequency and wavelength of the x-ray beam that is incident on the patient, and, after attenuation, on the detector), as opposed to the well-known meaning, with respect to a radiation source generating a beam in the art of x-ray imaging,  of “powers”, (related to input power, as determined by current and voltage applied to the x-ray source by an HV generator). The examiner suggests either changing “power(s)” to --energy (energies)--, or changing “at different powers of the x-ray source” to --by an x-ray source having different input power settings--, or other appropriate clarifying phrase, throughout the claims. 
[Claims 2, 3, 9, and 10 suffer similar deficiencies in clarity, with respect to the term “powers”.]
Claims 4-8 are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 1 and 11, the prior art of record teaches many of the elements of the claimed invention, including a method and system for reducing a focal spot displacement in an x-ray source of a computed tomography apparatus, the x-ray source having at least one centering device to center an electron beam and an electromagnetic focusing device to focus the electron beam, the method comprising the steps of: (a) positioning a reference object into a beam path of x-ray radiation between the x-ray radiation source and an x-ray radiation detector of the computed tomography apparatus, the x-ray radiation detector having a plurality of detector elements to generate x-ray images; (b) the x-ray radiation detector capturing the x-ray images of the reference object imaged onto the x-ray radiation detector, at different beam energies of the x-ray radiation source; (c) reducing a focal spot displacement occurring at the different of the x-ray radiation beam energies based on a comparison of the x-ray images captured at the different powers with one another, by setting an altered electric current, to operate the at least one centering device of the x-ray radiation source; and (d) reducing the focal spot displacement by operating the computed tomography apparatus at the altered electric current.
However, the prior art of record fails to teach or fairly suggest the apparatus or method wherein said reduction of focal spot displacement is performed via only a single altered electric current, i.e., a single control value for the electric current at which to operate said computed tomography apparatus with, for each and every acceleration voltage that creates the multiple beam energies, as required in the manner of Claims 1 and 11.
Claims 2-10 would be allowable by virtue of their dependency.
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 7/5/2021, with respect to prior art rejections of the claims, have been fully considered and are persuasive.  The prior art rejections of the claims have been overcome by the amendment.
Applicant's arguments filed 7/5/2021, with respect to specification objections and 35 USC 112 rejections of the claims, have been fully considered but they are not persuasive. 
The Applicant asserts that the term “powers” is used to describe x-ray voltage multiplied by current, and that the term “powers” is therefore correct when referring to an x-ray imaging beam received at a detector. (See Applicant Remarks, Page 10, Paragraph 1.) The examiner respectfully disagrees.
While it is correct that the product of voltage and current input to an x-ray source is referred to as the “power” supplied to said source by an HV generator, when discussing the operation of capturing images at a detector with an x-ray beam that has passed through a patient, i.e. the imaging x-ray beam output by the source, the term “energies” (related to the frequency and wavelength of the beam incident on the patient and/or detector) is used in the art. 
Consequently the objections to the specification and the 35 USC 112 rejections are maintained. [In the above action, the examiner has offered some suggestions for correcting the wording, depending on which quantity the Applicant wishes to claim, the input power to the source, or the output energy of the imaging beam.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/13/2021